Citation Nr: 0717746	
Decision Date: 06/13/07    Archive Date: 06/26/07

DOCKET NO.  99-01 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of an 
injury to the head and shoulders, to include headaches and 
numbness in arms and neck.

2.  Entitlement to service connection for a right knee 
disorder.

3.  Entitlement to service connection for a left foot 
disorder.

4.  Entitlement to service connection for a right fifth 
finger injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran served on active duty from September 1958 to May 
1962.

This appeal initially came before the Board of Veterans' 
Appeals (Board) on appeal from an August 1998 rating decision 
by the Regional Office (RO) of the Department of Veterans' 
Affairs (VA) in St. Petersburg, Florida.  By a Board decision 
issued in November 2006, the Board, in pertinent part, denied 
the claims listed on the title page of this decision and 
Remanded one claim to the agency of original jurisdiction.  
The veteran appealed the denial to the United States Court of 
Appeal for Veterans Claims (Court).  The Court has vacated 
the Board's denial of those issues, by an Order issued in 
January 2007.

The claims for service connection for a left foot disorder 
and for residuals of a right fifth finger injury are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required.


FINDING OF FACT

The veteran has provided medical opinions linking currently-
diagnosed residuals of an injury to the head and shoulders 
and a right knee disorder to injuries the veteran incurred 
during his active military service.




CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of an 
injury to the head and shoulders, to include headaches and 
numbness in arms and neck, are met.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.303, 3.304 (2006).

2.  The criteria for service connection for a right knee 
disorder are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.304 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The veteran contends that he is entitled to service 
connection for residuals of an injury to the head and 
shoulders, to include headaches and numbness in arms and neck 
and a right knee disorder.  

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2006).

The VCAA is not applicable where further assistance would not 
aid the veteran in substantiating his claim.  Wensch v. 
Principi, 15 Vet. App. 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance "if 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim").  In view of the Board's 
favorable decision on the matters decided in this appeal, 
further assistance is unnecessary to aid the appellant in 
substantiating this claim, and no further discussion of 
compliance with the VCAA is required.  



Claims for service connection 

Law and regulations governing benefits administered by VA 
provide that compensation will be paid to any veteran 
disabled by disease or injury incurred in or aggravated by 
honorable active service, provided the disability is not the 
result of the person's own willful misconduct.  38 U.S.C.A. § 
1131; 38 C.F.R. § 3.303.  

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247 (1999).

In this case, the veteran has submitted several additional 
medical statements and opinions from a treating physician, 
Craig H. Lichtblau, M.D, following the Board's November 2005 
decision which denied service connection for residuals of an 
injury to the head and shoulders, to include headaches and 
numbness in arms and neck, and a right knee disorder.  

1.  Claim for service connection for residuals of an injury 
to the head and shoulders

In an opinion dated in March 2006, Dr. Lichtblau states that 
he reviewed the veteran's service medical records and post-
service clinical records.  Dr. Lichtblau opines that an 
injury the veteran sustained in service as the result of a 
vehicular accident with concussion has resulted in current 
disorders of the head and shoulders, to include headaches and 
numbness in arms and neck.  In a January 2007 statement, Dr. 
Lichtblau reiterates his opinion that the veteran has current 
disorders of the neck and shoulders which result from the 
veteran's military service.  He provides diagnoses for the 
veteran's current neck and shoulder disorders which are 
secondary to the in-service injuries, including diagnoses of 
status post head injury/concussion with headaches, cervical 
disc degenerative disease with numbness in the arms, and 
right shoulder impingement syndrome.  

These opinions link the veteran's in-service injuries to 
current diagnoses of headaches and neck and shoulder 
disorders.  These opinions provide evidence which meets each 
criterion for service connection for neck and shoulder 
disorder.  The claim for service connection for residuals of 
an injury to the head and shoulders, to include headaches and 
numbness in arms and neck, must be granted.  

2.  Claim for service connection for a right knee disorder

In an opinion dated in March 2006, Dr. Lichtblau states that 
he reviewed the veteran's service medical records and post-
service clinical records.  Dr. Lichtblau opines that the 
veteran sustained an injury to the right knee in service.  

In a January 2007 statement, Dr. Lichtblau provides an 
opinion that the veteran has a current disorder of the right 
knee which results from injuries the veteran incurred during 
his military service.  He provides a diagnosis, stating that 
the veteran has a tear of the medical meniscus, right knee.  

These opinions, considered together, provide evidence which 
meets each criterion for service connection for a right knee 
disorder.  The claim for service connection for a right knee 
disorder must be granted.  


ORDER

Service connection for residuals of an injury to the head and 
shoulders, to include headaches and numbness in arms and 
neck, is granted.

Service connection for a right knee disorder is granted.  


REMAND

In an opinion rendered in February 2006, Dr. Lichtblau stated 
that the veteran had a current right fifth finger disorder as 
a result of soft tissue injuries related to a fracture of 
that finger.  The Board is unable to find a record that the 
veteran sustained a fracture of the right fifth finger in 
service, so the opinion based on a conclusion that the 
veteran has a current disorder related to that fracture does 
not meet the criteria for service connection.  The December 
2006 Joint Motion for Partial Remand which provided the basis 
for the Court's January 2007 Order discusses the need for 
further development of this claim.  Remand is required.

Similarly, Dr. Lichtblau has provided opinions that the 
veteran has residuals of a frostbite injury in service, 
noting that there are no medical records of that injury.  
Additional development is required to obtain evidence to 
support the veteran's report of such injury.  Remand of this 
claim is required.

Accordingly, the case is REMANDED for the following action:

1.  Even though the veteran has previously 
been sent such notice, it is the Board's 
opinion that the veteran should again be 
provided with notice of VA's duties to assist 
and notify him, set forth in the Veterans 
Claims Assistance Act of 2000, codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2005), and implementing regulations, 
including 38 C.F.R § 3.159 (2006).  The notice 
should include an explanation as to the 
information or evidence needed to determine an 
effective date and a disability rating if the 
claim for service connection is granted.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The notice described in this 
paragraph should be issued prior to issuance 
of a supplemental statement of the case 
(SSOC).

2.  The veteran should again be offered the 
opportunity to identify any additional 
relevant evidence not of record.  The veteran 
should be advised that the most persuasive 
evidence would be evidence of a left fifth 
finger injury or a left foot disorder 
proximate to service.  

3.  To develop the veteran's claim that he 
incurred frostbite at Fort Riley in December 
1958 while performing guard duty, the 
veteran's service personnel records, including 
evaluation records, if available, should be 
sought from the National Personnel Records 
Center.  If no records of personnel 
evaluations are available there, the service 
department should be contacted.  The personnel 
records should be reviewed to determine 
whether the veteran was stationed at Fort 
Riley, Kansas in December 1958 or January 
1959, and to determine, if possible, whether 
he could have been assigned to guard duty 
during that period.  

If the veteran was stationed at Fort Riley in 
December 1958, the temperature records for 
that locality from December 1958 through 
January 1959 should be obtained.  

Then, the RO should prepare a summary of the 
information obtained, as well as a summary of 
information sought but not obtained, such as 
if no personnel records which might disclose 
whether the veteran might have performed guard 
duty are available.    

4.  The veteran should be afforded VA 
examination of the left foot and the right 
fifth finger.  The examiner should review the 
veteran's service medical records, including 
records of injuries the veteran sustained in 
service.  The examiner should review relevant 
post-service clinical records.  The examiner 
should also review the opinions rendered by 
Craig H. Lichtblau, M.D. particularly opinions 
rendered in February 2006 regarding the right 
fifth finger and in March 2006 regarding the 
left foot, and should review the report of the 
October 2002 VA examination of the veteran's 
left foot.  After this information has been 
reviewed, the veteran should be examined.  

After reviewing the history provided by the 
veteran, reviewing the relevant evidence of 
record, and after conducting objective 
examination of the veteran, the examiner 
should answer the following questions:

A.  (i) What diagnoses should be assigned 
for the veteran's current disorders of the 
left foot?  
(ii) For each current left foot disorder, 
the examiner should provide an opinion as to 
whether it is at least as likely as not (a 
50 percent likelihood, or greater) or 
whether it is less than likely (a likelihood 
below 50 percent) that the veteran acquired 
that left foot disorder as a result of an 
accidental injury in service or a cold 
injury in service.  If, for any current left 
foot disorder, the examiner determines that 
it would be speculation to state that there 
was an etiologic link between the veteran's 
service and that left foot disorder, the 
examiner should so state, and should explain 
the reasoning for that determination.  

B.  (i) What diagnosis(es) should be 
assigned for the veteran's current 
disorder(s) of the right fifth (small) 
finger?  
(ii) For each current right fifth finger 
disorder, provide an opinion as to whether 
it is at least as likely as not (a 50 
percent likelihood, or greater) or whether 
it is less than likely (a likelihood below 
50 percent) that the veteran acquired that 
right fifth finger disorder as a result of 
an accidental injury in service.  If the 
examiner determines that it would be 
speculation to state that there was an 
etiologic link between the veteran's service 
and a right fifth finger disorder, the 
examiner should so state, and should explain 
the reasoning for that determination.  

The term "at least as likely as not" does not 
mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided that 
it is as medically sound to find in favor of 
causation as it is to find against causation.

5.  Thereafter, the RO should review the 
claims file, and arrange for any further 
development suggested by the results of 
the development ordered above, and 
readjudicate the claim.  If any benefit 
sought remains denied, an appropriate 
supplemental statement of the case should 
be furnished to the veteran and his 
representative, and they should have the 
opportunity to respond. 

The case should then be returned to the Board, if in order, 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).





______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


